        Case 6:17-cv-01685-MK           Document 314    Filed 05/07/21    Page 1 of 3




Alan J. Thayer, Jr., OSB No. 853428
INNOVATIVE LAW GROUP
P.O. Box 1268
Eugene, OR 97440
(541) 345-2325
alan@thinkilg.com

Jonathan T. Suder (pro hac vice)
Glenn S. Orman (pro hac vice)
Richard A. Wojcio, Jr. (pro hac vice)
FRIEDMAN, SUDER & COOKE
604 E. Fourth Street, Suite 200
Fort Worth, TX 76102
T: (817) 334-0400
F: (817) 334-0401
jts@fsclaw.com
orman@fsclaw.com
wojcio@fsclaw.com

ATTORNEYS FOR PLAINTIFF
ADASA INC

                        IN THE UNITED STATES DISTRICT COURT
                                DISTRICT OF OREGON
                                  EUGENE DIVISION

 ADASA INC.,                                   §          Case No.: 6:17-cv-01685-MK
                                               §
        Plaintiff,                             §        THE PARTIES’ PROPOSED
                                               §        STATEMENT OF THE CASE
 v.                                            §
                                               §
 AVERY DENNISON CORPORATION,                   §          JURY TRIAL DEMANDED
                                               §
        Defendant.                             §



       This case is a patent infringement dispute between the Plaintiff ADASA Inc. and Defendant

Avery Dennison Corporation. You will hear me and the parties refer to the plaintiff as ADASA

and the defendant as Avery Dennison or Avery throughout this trial. ADASA is the owner of a

United States Patent that protects an invention in the RFID technology space that ADASA has



                                               1
        Case 6:17-cv-01685-MK            Document 314   Filed 05/07/21       Page 2 of 3




accused Avery Dennison of using without its permission by selling certain RFID tags to its

customers. I previously found that some of Avery Dennison’s RFID tags do infringe ADASA’s

patent. You will be asked to determine, based on the evidence presented by both sides, whether

an additional group of RFID tags infringes ADASA’s patent.

       ADASA seeks damages for the alleged unlawful use of its patent by Avery Dennison. The

parties disagree about what damages are owed to ADASA, and you will be asked to determine

what damages, if any, are appropriate.



DATED: May 7, 2021                   Respectfully submitted,

                                     By: /s/ Glenn S. Orman

                                     Alan J. Thayer, Jr., OSB No 853,428
                                     Innovative Law Group
                                     P.O. Box 1268
                                     Eugene, Oregon 97440
                                     (541) 345-2325
                                     alan@thinkILG.com

                                     Jonathan T. Suder (pro hac vice)
                                     Glenn S. Orman (pro hac vice)
                                     Richard A. Wojcio, Jr. (pro hac vice)
                                     FRIEDMAN, SUDER & COOKE
                                     604 E. Fourth Street, Suite 200
                                     Fort Worth, TX 76102
                                     (817) 334-0400
                                     (817) 334-0401 fax
                                     jts@fsclaw.com
                                     orman@fsclaw.com
                                     wojcio@fsclaw.com

                                     ATTORNEYS FOR PLAINTIFF
                                     ADASA INC.




                                                2
        Case 6:17-cv-01685-MK          Document 314       Filed 05/07/21      Page 3 of 3




DATED: May 7, 2021                            Respectfully submitted,

                                              K&L GATES LLP

                                              By: /s/ Brenna K. Legaard

                                              Brenna K. Legaard, OSB #001658
                                              Email: Brenna.Legaard@klgates.com
                                              Elizabeth White, OSB #204729
                                              Email: Elizabeth.White@klgates.com
                                              K&L GATES LLP
                                              One SW Columbia Street, Suite 1900
                                              Portland, OR 97204
                                              Telephone: (503) 228-3200
                                              Facsimile: (503) 248-9085

                                              Katherine L. Allor (admitted pro hac vice)
                                              K&L GATES LLP
                                              70 W. Madison St., Suite 3300
                                              Chicago, IL 60602
                                              Telephone: (312) 372-1121
                                              Fax: (312) 827-8000
                                              katy.allor@klgates.com

                                              Attorneys for Defendant Avery Dennison
                                              Corporation




                                CERTIFICATE OF SERVICE

        I hereby certify that on the 7th of May, 2021, I electronically filed the foregoing document
with the clerk of the court for the U.S. District Court, District of Oregon, Eugene Division using
the electronic case filing system of the court. The electronic case filing system sent a “Notice of
Electronic Filing” to the attorneys of record who have consented in writing to accept this Notice
as service of this document by electronic means.


                                                     /s/ Glenn S. Orman




                                                 3
